e b department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct ke ft-ep- tl uniform issue list legend individual a plan x company a company b amount c month f date g month h month dear this is in response your ruling_request dated for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted in support of the ruling requested individual a age was an employee of company a and terminated employment during month f to pursue a different job individual a was a participant in plan x maintained by company a after individual a left company a she continued to receive periodic benefit statements from the plan x trustee company b regarding her retirement account since the stock market's continual decline was negatively affecting individual a’s benefits she found the benefit statements depressing and stopped paying attention to mail addressed from company b on date g company b mailed a check in amount c to individual a cashing out the entire account balance of individual a however this distribution was unexpected and individual a did not open the correspondence from company b containing the check until month h at that time the 60-day rollover period had expired during month i individual a deposited amount c in a savings account at a local bank where it remains based on the above facts and representations you request that the service waive the day rollover requirement with respect to amount c sec_402 of the code provides except as otherwise provided in this section that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides that sec_402 does not apply to distributions from exempt trusts if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code requires that an eligible_rollover_distribution from a qualified_trust must be transferred to an eligible_retirement_plan no later than the day after the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that although it was within your reasonable control you did not pay attention to correspondence from company c which resulted in your being unaware that a distribution of your retirement benefits had been made by company c these circumstances do not justify the granting of a waiver of the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby declines to waive the 60-day rollover requirement with respect to amount c no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contac reerkekereeekeeererererererereeeeeerreerererererer sincerely yours ao cds peteey donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose ‘deleted copy of letter
